Citation Nr: 0618195	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus associated 
with herbicide exposure with diabetic eye disease 
complications.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In correspondence of record dated January 2006 and May 2006, 
the veteran reported that his diabetes mellitus has become 
progressively worse and the he has frequent episodes of 
hypoglycemia, is on a restricted diet and does have to 
regulate his activities due to the severity of his diabetes 
mellitus.  The most recent VA medical record dated August 
2005 shows that the veteran had four episodes of 
hypoglycemia, for which he was treated.  

The Board observes that the veteran was afforded VA 
examinations in March 2003 and November 2004 in connection 
with the claim on appeal, and that reports of these 
examinations are associated with his claims file.  
Nevertheless, the VA examination reports do not include the 
clinical findings necessary to adequately evaluate the 
veteran's diabetes mellitus under the pertinent diagnostic 
codes.  In particular, the November 2004 examiner did not 
specifically address the question of whether the veteran's 
diabetes mellitus type II required the veteran to regulate 
his 



activities.  As there is also medical evidence that the 
veteran's diabetes mellitus may have increased in severity, a 
current VA examination would be helpful in this case.  

As the case must be remanded for the foregoing reasons, the 
veteran's most current VA treatment records should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
the veteran's complete treatment records for 
diabetes mellitus and any associated 
complications from the Fresno VA treatment 
facility, dated since August 2005.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, schedule the veteran for a VA 
endocrinology examination to determine the 
current severity of his diabetes mellitus.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

An opinion should also be provided as to 
whether the veteran requires insulin and/or a 
restricted diet.  The extent, if any, to 
which his activities are regulated due to the 
diabetes mellitus should also be addressed.  

The examiner should also discuss the 
frequency of any episodes of ketoacidosis or 
hypoglycemic reactions and resulting 
hospitalizations and visits to a diabetic 
care provider.

The examiner must provide a comprehensive 
report including a complete rationale for all 
conclusions reached.

3.  Then, readjudicate the veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


